Citation Nr: 1535634	
Decision Date: 08/20/15    Archive Date: 08/31/15

DOCKET NO.  11-01 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for migraine headaches, to include as secondary to her service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel



INTRODUCTION

The Veteran had active service from April 1986 to July 1996 and from March 2003 to August 2003, with additional periods of Reserve service until May 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the benefits sought on appeal.

The Board has not only reviewed the Veteran's physical claims file, but also the Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims processing systems to ensure a total review of the evidence.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that her currently diagnosed migraine headaches were caused or permanently aggravated by a service-connected disability.  In the alternative, she asserts that the migraines were incurred in or are otherwise related to her military service.

The Veteran initially claimed that her migraines were due to her service-connected asthma disability.  The Veteran was afforded a VA examination in January 2009.  The examiner considered the Veteran's claim only as secondary to her asthma, concluding that it was less likely as not that the migraines were caused by or a comorbid condition associated with asthma.  The Board finds the opinion problematic, given that there was no explanation for the rationale, particularly given that the sole medical literature discussed were multiple studies that showed a suggestive, but not definitive relationship between asthma and migraines.

In addition to the foregoing, since the time of the January 2009 rating decision the Veteran also has been service connected for posttraumatic stress disorder (PTSD).  In a February 2014 VA psychiatric examination, the examiner indicated that the migraine headaches were "relevant to the understanding or management of the Mental Health Disorder."  The examiner's notation raises the possibility that the Veteran's migraines are associated with her PTSD.  Of note, in a September 2014 VA treatment record the Veteran indicated that she believed her migraines were brought on by stress, further suggesting a possible relationship with her service-connected psychiatric problems.

Finally, in a January 2011 statement, the Veteran's former representative asserted that the migraines were the result of the prescription medication, Prop[r]anolol.

For the foregoing reasons, the Board concludes that a remand is necessary for an additional VA examination to consider the nature and etiology of the Veteran's migraine headaches.

In addition to the evidence cited above, numerous medical treatment records have been associated with the claims file since the RO's last adjudication of this claim in December 2010.  The AOJ should take the opportunity to review this evidence prior to readjudicating the claim.

Accordingly, the case is REMANDED for the following action:


1.  Schedule the Veteran for an appropriate VA examination for her migraine headache disability.  The claims file must be made available to the examiner for review in conjunction with the examination, and the examiner should note that it has been reviewed.  After reviewing the claims file, eliciting a history directly from the Veteran, and conducting a thorough examination, as well as any diagnostic studies deemed necessary, the examiner must offer an opinion as to whether it is at least as likely as not that the diagnosed migraine headache disability, was (a) incurred in or is otherwise related to her military service (to include all periods of active duty for training (ACDUTRA)) or whether the migraine disability was (b) caused, OR (c) aggravated by her service-connected disabilities, specifically to include asthma and PTSD (including any medication prescribed for these disabilities).

The examiner's attention is directed to the in-service headache complaints, such as in February 1993, February 1996, March 1996, July 1996, and April 2003; the studies cited in the January 2009 VA examination report; the notations in the February 2014 VA psychiatric examination report (discussed above); and the Veteran's contentions that her migraines are caused or aggravated by stress, medication (Propranolol), or other factors.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The term aggravation means a permanent worsening of the disability beyond its natural progress.

The examiner must provide the underlying reasons for any opinion provided.  If the examiner determines that an opinion cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorder, or whether the actual cause is due to multiple potential causes.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.

2.  After the above is complete, reviewing all evidence received since the last RO adjudication of the claim, and undertaking any further development deemed necessary, readjudicate the Veteran's claim.  If a complete grant of the benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and her representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

